         Case 1:20-cv-00301-LJV Document 13 Filed 07/31/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 UNITED STATES OF AMERICA,

               Plaintiff,
                                                          20-CV-301-LJV
        v.                                                ORDER

 $13,000.00 UNITED STATES
 CURRENCY,

               Defendant.




                DEFAULT JUDGMENT AND ORDER OF FORFEITURE


       Upon the application of the plaintiff under Rule 55(b)(2) of the Federal Rules of

Civil Procedure, and it appearing that all of the persons or entities known or thought to

have an interest in or claim to the $13,000.00 United States currency (“defendant

currency”) have been given due notice of these proceedings, and no response to the

plaintiff’s motion having been filed, and after full and careful consideration of the

plaintiff’s motion, and all prior pleadings and proceeding in this matter, it is hereby

       ORDERED that the plaintiff’s motion for default judgment against the defendant

currency, Docket Item 10, is GRANTED; and it is further
            Case 1:20-cv-00301-LJV Document 13 Filed 07/31/20 Page 2 of 2




          ORDERED, under 21 U.S.C. § 881(a)(6), that the defendant $13,000.00 United

States currency is forfeited to the United States of America; and it is further

          ORDERED that the United States Marshals Service shall dispose of the

defendant currency in accordance with law; and it is further

          ORDERED that any claims to the defendant currency are forever barred; and it is

further

          ORDERED that this Court shall retain jurisdiction to enforce this order and to

amend it as necessary.



          SO ORDERED.

          Dated: July 31, 2020
                 Buffalo, New York

                                               /s/ Hon. Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE
